Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION
                                              No. 04-20-00305-CV

                                  IN THE INTEREST OF A.K.P., a Child

                        From the 57th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2019-PA-01650
                           Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:            Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice

Delivered and Filed: August 26, 2020

DISMISSED FOR WANT OF JURISDICTION

           On May 19, 2020, the trial court made notes indicating that it would terminate Appellant’s

rights to her children. On June 8, 2020, Appellant Mom 1 filed a notice of appeal.

           The Texas Family Code authorizes appeal of a final order terminating a parent’s rights to

their child in accordance with “the procedures for accelerated appeals in civil cases under the Texas

Rules of Appellate Procedure.” TEX. FAM. CODE ANN. § 263.405(a); accord In re D.M.B., 467
S.W.3d 100, 102 (Tex. App.—San Antonio 2015, pet. denied).

           Generally, “an appeal may be taken only from a final judgment. A judgment is final for

purposes of appeal if it disposes of all pending parties and claims in the record, except as necessary

to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). In contrast


1
    We use aliases for Appellant and the child. See TEX. FAM. CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8(b).
                                                                                   04-20-00305-CV


to a signed, final judgment, a judge’s notes are for the court’s convenience and are not a final,

appealable order or judgment. In re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012,

no pet.) (“[A] judge’s notes are for his or her own convenience and form no part of the record.”);

see also In re S.L.M., No. 04-16-00456-CV, 2016 WL 4537664, at *1 (Tex. App.—San Antonio

Aug. 31, 2016, no pet.) (mem. op.) (“[A] judge’s notes do not constitute an appealable order.”).

        On July 16, 2020, we advised Appellant that the record does not contain a signed, final

order, and we ordered Appellant to show cause in writing by July 31, 2020, why this appeal should

not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at

195. We warned Appellant that if she did not timely file written proof as ordered, this appeal

would be dismissed without further notice.

        To date, Appellant has not filed any response to our July 16, 2020 order. Because the

appellate record does not contain a final, appealable order, we dismiss this appeal for want of

jurisdiction.

                                                 PER CURIAM




                                               -2-